SHIVERS, Judge.
Appellant’s untimely appeal of the trial court’s order which summarily denied his RCrP 3.850 motion is dismissed. However, our dismissal is without prejudice to appellant’s right to seek relief by habeas corpus pursuant to Baggett v. Wainwright, 229 So.2d 239 (Fla.1969).
Prior to seeking delayed appellate review, we urge appellant to carefully consider whether the trial court’s order is error. Appellant, of course, has a right to an appeal if he can show that through State action he was deprived of timely appealing the trial court’s order. However, an appeal would be a needless expense to the taxpayers if there was no error in the trial court’s denial of appellant’s RCrP 3.850 motion.
MILLS and WENTWORTH, JJ., concur.